VANCE, Justice.
This is an appeal as a matter of right from an order of the Court of Appeals denying mandamus. The appellant filed suit in Fayette County against Appalachian Regional Hospitals, Inc. for damages sustained by an infant at birth in a hospital in Harlan, Kentucky operated by appellee.
The alleged negligence occurred in Harlan. The witnesses are located in Harlan. The medical records are in Harlan, but the corporation has its headquarters and a process agent in Fayette and thus venue is properly in either Harlan or Fayette County. The Fayette Circuit Court applied the doctrine of forum non conveniens and transferred the case to Harlan.
*794The appellant filed mandamus to require Fayette Circuit Court to try the case, and the Court of Appeals denied mandamus on the ground that an adequate remedy by appeal exists.
The appellant argues that this is a change of venue and that it is not authorized by statute. The appellee argues that venue decisions are not reviewable by mandamus.
Forum non conveniens is a doctrine applicable only when venue also exists in some other forum. It involves a question of expediency and convenience, not jurisdiction. The granting of mandamus is discretionary, and ordinarily it is not available to question venue for the reason that the remedy by appeal is adequate if any error as to venue is committed. City of Lexington v. Cox, Ky., 481 S.W.2d 645 (1972).
The trial court found sufficient reason, and exercised its discretion, to apply the doctrine of forum non conveniens. If that determination was erroneous as a matter of law or as an abuse of discretion, the question may be reviewed on appeal from the final judgment entered. We concur with the Court of Appeals as to the adequacy of the remedy.
The Judgment is affirmed.
STEPHENS, C.J., and VANCE, GANT, AKER, WINTERSHEIMER, and STEPHENSON, JJ., concur.
LEIBSON, J., dissents by separate opinion.